Citation Nr: 0527440	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for eye problems 
secondary to diabetes mellitus.

2.  Entitlement to service connection for pressure sores of 
feet secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and veteran's spouse



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran, his spouse, and his representative appeared at a 
hearing at the RO before the undersigned Veterans Law Judge 
in July 2005.


FINDINGS OF FACT

1.  At his July 2005 hearing, prior to the promulgation of a 
decision in the appeal, the veteran stated that he wished to 
withdrawal the appeal pertaining to the issue of entitlement 
to service connection for eye problems secondary to diabetes 
mellitus.

2.  Competent medical evidence indicates that the veteran's 
service-connected diabetes contributed to the development and 
healing of bilateral foot ulcers.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
pertaining to entitlement to service connection for eye 
problems secondary to diabetes mellitus s have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for foot ulcers as secondary 
to service-connected DM are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.310(a) (2005);Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal may 
be made on the record at hearing.  38 C.F.R. § 20.204 (2005).  
Here, the veteran, at his July 2005 hearing, withdrew his 
appeal as to entitlement to service connection for eye 
problems as secondary to diabetes mellitus.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

II.  Secondary service connection

The RO granted service connection for diabetes in June 2003, 
effective April 11, 2002.  Here, the veteran claims service 
connection for pressure sores/ulcers of the feet that he 
relates to his service-connected DM.  

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2005). Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Here, private and VA medical records note that the veteran 
was in a mining accident in 1980 which resulted in paraplegia 
and that he has been confined to a wheelchair since that 
time.  

Private medical records dated from 2000 to 2003 show ongoing 
treatment for chronic pressure sore ulcer of the right foot.  
These records also reveal elevated glucose readings with 
diagnoses of diabetes mellitus, type 2.  A February 2001 
physical therapy evaluation noted that the veteran had a 
history of borderline diabetes mellitus.  The veteran 
reported chronic open wound of the right foot for 2 years.  
The assessment includes status post chronic decubitus ulcer 
on the lateral aspect of right foot secondary to positioning 
and/or skin care difficulties.  It was noted that the 
veteran's diabetes may affect his potential to heal.

In an August 2003 letter, the veteran's treating physician, 
K.D. Shealy, M.D., stated that the veteran's diabetes was 
diagnosed in 1999.  Dr. Shealy noted that the veteran had a 
persistent sore on his right foot.  Dr. Shealy stated that 
due to the veteran's diabetes, he is predisposed to decubiti 
on the lower extremities and will have a slower healing rate.  

On VA examination in November 2003, the veteran reported that 
he was told he had diabetes in 1990, but did not begin 
medication until 1999.  He stated that he began developing 
non-healing foot ulcers in 1999.  On evaluation, the veteran 
has diabetes and his on a diabetic diet.  There was a non-
healing ulcer on the right foot, but the left foot was 
normal.  The diagnoses included non-insulin dependent 
diabetes, paraplegia, and foot ulcer.  The VA examiner stated 
that the veteran had a chronic nonhealing ulcer of the left 
aspect of the right foot secondary to positioning his skin 
care difficulties.  The VA examiner stated that the foot 
ulcer was secondary to his paraplegia, but was slow in 
healing due to the veteran's diabetes.

Private medical records dated from May 2004 to July 2004 show 
that the veteran was treated for an ulcer on the bottom of 
his foot.  It was noted that the veteran was paraplegic due 
to a mining accident and had a diagnosis of diabetes 
mellitus, type 2.  On evaluation, persistent purulent 
drainage was noted from an ulcer on the plantar surface of 
the right foot.  The assessment was diabetic ulcer with 
cellulitis.  In July 2004, the veteran underwent a fifth 
metatarsal head resection of the right foot.  The diagnosis 
was ulcer with osteomyelitis at the fifth metatarsal head of 
the right foot.

On VA examination in February 2005, the examiner noted the 
veteran's medical history and stated that the veteran 
reported that the problems with his feet began in 1998 or 
1999 and that he was diagnosed with diabetes about the same 
time.  On evaluation, there was a well-healed scar of the 
right foot and a stage 1 decubiti of the distal left fifth 
metatarsal and left lateral heel.  There was no skin loss or 
ulcer in that area.  The diagnoses included paraplegia, 
diabetes, and early decubiti of the left foot.  The VA 
examiner stated that it was his opinion that the diabetes did 
not cause the ulcers on the veteran's feet as the diabetes 
and ulcers were diagnosed at about the same time.  The VA 
examiner stated that generally diabetes ulcers occur after 
diabetes has been present for a few years.  The VA examiner 
stated that the most likely scenario was that the veteran's 
paraplegia caused the ulcers, but that he did not doubt that 
the diabetes contributed to the lack of healing.  The 
examiner stated that it was not unusual for diabetes to be 
diagnosed because a wound would not heal.

At the July 2005 hearing, the veteran and his spouse 
testified in support of his case.  The veteran's spouse 
testified that she is a registered nurse and has cared for 
the veteran since his accident.  She testified that he did 
not begin have sores on his feet until around 1999 or 2000.  
It was about that time that the wound was not healing, and as 
a result, the private doctors determined that the veteran had 
diabetes.  The veteran's spouse pointed out that the veteran 
did not have any problems with his feet for almost 20 years.  
She further stated that when the wound wouldn't heal, the 
doctor then decided to test the veteran for diabetes.  She 
stated that the diabetes caused the veteran's foot ulcers.

In this case, the Board finds that the more probative 
competent medical evidence of record consists of the August 
2003 medical opinion from the veteran's treating physician.  
This physician has treated the veteran for foot ulcers and 
diabetes for several years and is more aware of the veteran's 
complete medical background.  Conversely, the VA examiner 
appeared to place more weight on the veteran's report that 
the ulcers and diabetes were diagnosed at the same time, 
rather than the fact that the non-healing ulcer suggested the 
presence of diabetes.  Whereas, the private medical reports 
along with the letter from the treating physician note a 
history of borderline diabetes mellitus as well as 
paraplegia, suggesting that diabetes may have been present 
prior to formation of ulcer.  Additionally, both the private 
and VA medical records agree that the veteran's diabetes 
mellitus contribute to the slow healing of the foot ulcers.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Thus, in view of this evidence, and with application of the 
benefit of the doubt rule, the Board concludes that the 
veteran's bilateral foot ulcers/pressure sores are secondary 
to his service-connected diabetes mellitus.  Accordingly, 
service connection is granted for bilateral foot 
ulcers/pressure sores.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. Seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.




ORDER

The appeal for entitlement to service connection for eye 
problems as secondary to diabetes mellitus is dismissed.

Service connection for bilateral foot ulcers due to service-
connected diabetes mellitus is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


